Citation Nr: 0712323	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-06 217	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the left 
(minor) thumb.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In February 2006, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).  A copy of the 
hearing transcript is associated with the claims file.  
In March 2006, the Board remanded the case for additional 
notice and development, to include consideration of separate 
ratings for scars.

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in February 2006.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. §  7107 (West 2002); 38 C.F.R. §  20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound to the left (minor) thumb is manifested by 
subjective complaints of pain and numbness.  The left thumb 
has normal range of motion with 60 degrees of flexion and 
full extension of 0 degrees.  The left thumb lacked 1.5 
centimeters of being able to touch the palm at the base of 
the fifth finger.

2.  Evidence shows a scar measuring 2.5 centimeters on the 
radial aspect of the left thumb that is freely movable and 
nontender with no atrophy of the muscles.

3.  There is no medical evidence of unfavorable ankylosis, a 
total loss of motion of the thumb, or interference with the 
overall function of the hand.  There is no limitation of 
motion of the left thumb with a gap one to two inches (2.5 
centimeters to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.

4.  The veteran's service-connected residuals of a shell 
fragment wound to the left foot is manifested by moderately 
severe symptoms to include subjective complaints of pain and 
numbness to the left toe and arthritis of the left foot.  
Rotation of the midfoot indicates a decrease of 50 percent 
range and painful upon motion of pronation and supination.  
Range of motion of the metatarsophalangeal joint of the left 
great toe is 5 degrees dorsiflexion and 10 degrees 
plantarflexion with general hypesthesia.

5.  There is no medical evidence of a severe foot injury or 
actually lost of the use of left foot.

6.  Medical evidence shows smooth, healed, nontender, freely 
movable, and nonadherent scars, including a linear scar 
measuring 2 centimeters over the dorsal surface of the great 
toe, a scar 3 centimeters over the second toe, and a scar 
measuring 2.5 centimeters over the metatarsophalangeal joint 
of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the left 
(minor) thumb have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5224 (2006).

2.  The criteria for a disability rating of 20 percent for 
residuals of a shell fragment wound to the left foot have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in February 2004 
and March 2006, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish increased ratings, of what VA would do or had done, 
what evidence he should provide, to include alternative forms 
of evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
March 2006 remand, the RO requested and received the 
veteran's medical records from G. J. Schmidt, M.D., and the 
St. Louis VA Medical Center (VAMC).  Further, the veteran was 
examined by a VA specialist for residuals of shell fragment 
wounds to his left thumb and left foot.  The examiner stated 
that the claims file was reviewed, provided detailed 
discussions of the veteran's medical history, and provided 
the requested medical opinions.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claims, which VA has not sought.  In 
March 2007, VA readjudicated the appeal and issued a 
supplemental statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the March 
2007 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an effective date, if 
increased ratings were granted on appeal.  When implementing 
the award for an increased rating for residuals of shell 
fragment wound of the left foot, the RO will address any 
notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  On the other hand, since 
the veteran's increased rating claim for the left thumb is 
being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.   

The Board finds that the evidence of record - service medical 
records, private and VA medical treatment records and lay 
statements -- is adequate for determining whether the 
criteria for increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the disability ratings assigned for 
residuals of shell fragment wounds to his left thumb and left 
foot should be increased to reflect more accurately the 
severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. §  4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is rated under Diagnostic Code 5010 for both his 
service-connected shell fragment wound to the left thumb and 
left foot.  Diagnostic Code 5010 provides that traumatic 
arthritis is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

The veteran's service-connected disabilities include scars.  
The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
the Rating Schedule at 38 C.F.R. § 4.118 (2006).  A scar is 
rated according to location, type, and characteristics, and 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's left 
thumb and left foot scars would have to: (a) be deep or cause 
limitation of motion, and exceed six square inches in area or 
areas (Diagnostic Code 7801); (b) be superficial, not causing 
a limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) be superficial and 
unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2006).




Increased Rating Claim for the Left (Minor) Thumb

The veteran's residuals of a shell fragment wound to the left 
thumb is rated as 10 percent disabling under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5010-5224 (2006).  

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
of either hand is rated 10 percent, and unfavorable ankylosis 
of the thumb of either hand is rated 20 percent.  A note 
following Diagnostic Code 5224 indicates consideration of 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5224.

Additional criteria are provided for limitation of motion of 
the thumb.  Under Diagnostic Code 5228, a 10 percent rating 
is assigned for limitation of motion of the thumb with a gap 
of one to two inches (2.5 to 5.1 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; and a 20 percent rating is warranted for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006).

At the Travel Board hearing, the veteran testified to pain 
and numbness in his left thumb, which led to the dropping of 
objects.  He also testified to being right handed.  VA 
treatment records, between January 2004 and May 2006, and 
private treatment records from Dr. Schmidt and Dr. Schwarz 
show occasional complaints of pain in the left hand, but do 
not include evaluations of the range of motion for the left 
thumb or determinations of favorable or unfavorable 
ankylosis.  

In March 2004, the veteran underwent a VA examination where 
he reported stiffness in his left thumb, intermittent pain, 
and decreased flexibility.  However, the only thing that the 
veteran could not do with his left thumb was to button his 
collar button.  The examiner observed a one inch surgical 
scar, which was nonfixed and nontender.  On examination, the 
veteran was able to fully abduct, adduct, and flex the thumb.  
X-rays revealed osteoarthritic changes greatest at the first 
carpometacarpal joint.  The examiner diagnosed the veteran 
with traumatic degenerative arthritis of the left thumb.

Later, in November 2006, the veteran underwent another VA 
examination to determine the severity of his left thumb 
disability.  The veteran reported numbness in this left thumb 
and dropping objects periodically.  Upon examination, the 
veteran's carpometacarpal joints were slightly tender to firm 
pressure, but not painful on active or passive motion.  The 
veteran was able to oppose the tip of the left thumb to the 
tip of all fingers such that there was no lack of opposition 
and no gap between the thumb pad and the fingertips.  
Bilaterally, the thumbs lacked 1.5 centimeters of being able 
to touch the palm at the base of the fifth finger.  Joint 
motion was considered normal with 60 degrees of flexion and 
full extension of 0 degrees.  Further, the examiner observed 
a 2.5 centimeter scar on the radial aspect of the left thumb.  
The scar was freely movable and nontender with no atrophy of 
the muscles.  X-rays of both hands revealed severe 
osteoarthritis bilaterally, but only minimal degenerative 
changes involving the left thumb.  Based on the examination 
and medical history, the Board finds that there is no 
evidence of unfavorable ankylosis of the left thumb that 
would warrant a 20 percent disability rating under Diagnostic 
Code 5224.

The Board notes that the VA examiner opined that the 
veteran's arthritis of the left hand is more likely related 
to age and not a residual of his shell fragment wound.  In 
any event, under Diagnostic Code 5228, there is no evidence 
of limitation of motion of the left thumb with a gap of more 
than two inches (5.1 centimeters) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
Moreover, no medical evaluation or opinion indicates that the 
veteran has actually lost the use of his left thumb to 
warrant consideration of amputation or interference of the 
overall function of his left hand.  Therefore, the criteria 
for an increased rating in excess of 10 percent have not been 
met.

In light of the veteran's complaints of pain and flare-ups 
experienced in his left thumb, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, since the limitations of motion to 
the veteran's left thumb is minimal and may not be due to the 
service-connected shell fragment wound, the Board finds that 
such limitation is already contemplated in the assigned 10 
percent evaluation.  Thus, an increased rating is not 
warranted under DeLuca.  

Regarding the scar on the veteran's left thumb, the Board 
finds that a separate disability rating is not warranted.  
The medical evidence shows that the veteran's scar has 
repeatedly been described as well-healed.  Likewise, at the 
VA examination, the examiner observed a well-healed, freely 
movable, and nontender scar with no atrophy of the muscles.  
The scar was 2.5 centimeters on the radial aspect of the left 
thumb.  Further, the evidence does not indicate that this 
condition results in any limitation of motion or other 
limitation of function.  Thus, a separate rating for this 
scar is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2002-2006).

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's 
service-connected residuals of a shell fragment wound to the 
left thumb.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).  

Increased Rating Claim for the Left Foot

The veteran's residual of a shell fragment wound to the left 
foot is currently rated under Diagnostic Codes 5010-5284 as 
10 percent disabling.  Under this Diagnostic Code, a 10 
percent evaluation is warranted for a moderate foot injury, a 
20 percent evaluation is assigned for moderately severe foot 
injury, and a maximum 30 percent evaluation is assigned for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  

In support of his claim, the veteran testified at the 
aforementioned hearing that he experienced pain with walking 
and wore shoe inserts to alleviate the pain.  VA treatment 
records, between January 2004 and May 2006, show that the 
veteran complained of left foot pain and numbness.  Records 
from Dr. Schmidt's office show that the veteran underwent 
surgery on his left foot, in December 2001, because of a 
painful hallux valgus and a left second hammertoe refractory.  
A January 2002 report shows that the veteran's left foot 
healed well and alignment was excellent.

At the April 2003 VA examination, the veteran reported daily 
pain with no flare-ups.  He denied redness or swelling of the 
left foot, but used a cane to help with weightbearing.  
Examination of the left foot revealed a firm bony deformity 
of the dorsal aspect of the midfoot.  His great toenail was 
absent.  He had a well healed surgical scar over the first 
metatarsophalangeal joint and another scar over the second 
toe.  There was no pes planus or abnormal callus formation on 
the plantar surface of the foot.  X-rays revealed arthritic 
changes.  Based on the above evidence, the examiner diagnosed 
the veteran with traumatic degenerative arthritis of the left 
foot.

Subsequently, at the November 2006 examination, the veteran 
reported left foot pain with walking and intermittent 
swelling of the midfoot region.  The area of the missing 
great toe nail measured 1 centimeter by 1 centimeter and has 
not required any treatment.  Upon examination, the veteran 
had a 2 centimeter linear scar over the dorsal surface of the 
great toe.  Further, there was a 3 centimeter scar over the 
second toe and a 2.5 centimeter scar over the 
metatarsophalangeal joint of the left foot.  These scars were 
smooth, healed, nontender, freely movable, and nonadherent.  
The circumference of the left midfoot was 28 centimeters with 
tenderness across the dorsum of the left midfoot.  Rotation 
of the midfoot indicates a decrease of 50 percent range and 
painful upon motion of pronation and supination.  The great 
toe and the second toe are straight on the left foot.  Range 
of motion of the metatarsophalangeal joint of the left great 
toe is 5 degrees dorsiflexion and 10 degrees plantarflexion.  
There was general hypesthesia across the entire dorsum of all 
toes of the left foot, but peripheral circulation was intact.  
X-rays revealed osteoarthritis in the mid tarsal joints.

Comparing these manifestations with the criteria of the 
Rating Schedule, the Board finds that the veteran's decreased 
range of motion of his left foot and toe more nearly 
approximate a schedular 20 percent rating under Diagnostic 
Code 5284.  The scheduler criteria for a 30 percent rating 
have not been met.  There is no evidence of severe foot 
injury.  Further, although the functioning of the left foot 
is limited, no medical evaluation or opinion on file 
indicates that the veteran has actually lost the use of the 
left foot to warrant a 40 percent rating under Diagnostic 
Code 5167.

With consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
Board concludes that the veteran's functional loss is already 
contemplated in the assignment of a 20 percent evaluation.  
The evidence does not show additional functional loss that is 
not reflected in the limitation in the range of motion, which 
more closely approximates a moderately severe injury.  
Further, the veteran's left toes were not deformed or have 
neurological loss.  Thus, an increased rating is not 
warranted under DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the veteran has pes 
planus, a weak foot, pes cavus, Morton's disease, hallux 
valgus, hallux rigidus, hammer toes, or malunion or nonunion 
of the metatarsal bones to warrant a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes, 5276, 5277, 5278, 5279, 5280, 
5281, 5282 or 5283 (2006).

A review of the medical evidence reveals that the scars on 
the veteran's left foot to be smooth, healed, nontender, 
freely movable, and nonadherent.  Upon examination, the 
veteran had a 2 centimeter linear scar over the dorsal 
surface of the great toe, a 3 centimeter scar over the second 
toe, and a 2.5 centimeter scar over the metatarsophalangeal 
joint of the left foot.  There is no evidence of pain, 
tenderness, ulceration, or a limitation of function 
attributable to these scars.  Accordingly, the evidence of 
record fails to justify an increased disability rating in 
this matter.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2006).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected residuals of 
a shell fragment wound to the left foot warrants a 20 percent 
disability rating under Diagnostic Code 5284.  38 C.F.R. 
§ 4.71a.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's left thumb or left foot 
disabilities has resulted in frequent hospitalizations.  
Further, the veteran has been retired for over 15 years and, 
thus, his employment cannot be affected by the disabilities.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for residuals of 
a shell fragment wound to the left thumb is denied.

An increased rating of 20 percent for residuals of a shell 
fragment wound to the left foot is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


